DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 8/16/2022, with respect to the specification objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive. The remarks state that the references do not teach the features of “first wall portion opposing one end portion of said mirror in a lengthwise direction of said mirror with a gap and the second wall portion opposing the other end portion of said mirror in the lengthwise direction with a gap”.  The Examiner respectfully disagrees with this assertion and will briefly explain why below.
Regarding the contended feature, the primary reference of Horiguchi discloses a housing with opposing walls that holds one or more mirrors within the housing, which is taught in ¶ [18] and [19].  However, this reference is deficient in disclosing a mirror between opposing walls that are connected to the mirror with adhesive.  This deficiency is cured by the Plangger reference.  
In reference to the Plangger prior art, this reference teaches two walls in figure 4a that are between two opposing walls (30) and (32).  These walls are connected with the mirror using adhesives (24) filling the gap between the mirror and the walls, which is taught in ¶ [107]-[109].  With the adhesives filling the gaps between the mirror and walls, the features of having (1) a casing with two opposing walls connected to a mirror, (2) connected to the walls by adhesives within gaps, performs the features of the claims.  Therefore, based on the combination of references, the features of the claims are disclosed.
	Thus, based on the above, the rejection of the claims is maintained below.    
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: read unit and image former in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (JP Pub 2004-297638 (Pub Date: 10/21/2004)) in view of Plangger (US Pub 2015/0096181).

Re claim 1: Horiguchi teaches an image reading apparatus comprising: 
a light source configured to illuminate an original (e.g. the invention discloses using a light source (2) to irradiate light, which is discussed in ¶ [13] and shown in figure 6.); 


    PNG
    media_image1.png
    234
    268
    media_image1.png
    Greyscale


[0013]
[Means for Solving the Problems]
In order to achieve the above object, the present invention provides a light source for irradiating light toward an image surface of a document, a plurality of reflectors for reflecting light reflected from the image surface, and the reflected light passing through these reflectors. And a light sensor that receives the reflected light condensed by the light condensing lens and converts the reflected light into an electric signal. In an image reading apparatus that reads an image on the image surface while relatively moving in parallel, at least one of the plurality of reflectors is held by a frame member integrated with the reflector, and is attached to an outer wall of the housing. The frame member is inserted through the formed opening, and the frame member is detachably fixed to the outer wall. Thus, each reflector is handled while being protected by the frame member, and can be individually attached to and detached from the housing, so that each attaching and detaching operation can be easily performed.

[0017]
BEST MODE FOR CARRYING OUT THE INVENTION
Hereinafter, embodiments of the present invention will be described in detail with reference to the drawings. First, an image reading apparatus according to a first embodiment of the present invention will be described. FIG. 1 is an exploded perspective view of the image reading apparatus according to the first embodiment, FIG. 2 is a perspective view of a reflection plate in the image forming apparatus, and FIG. In the figure, the parts having the same names and the same functions as those in FIG. 6 are denoted by the same reference numerals, and overlapping description will be omitted as appropriate. The same applies to the second and third embodiments described later.

a mirror configured to reflect light reflected by the original (e.g. the plurality of reflectors are considered as equivalent to a mirror that reflects light of the scanned sheet, which is taught in ¶ [13] above.); 
an image sensor configured to read the light reflected by said mirror (e.g. an image sensor is used to capture the read light reflected from the reflectors in the scanning system, which is taught in ¶ [13] above.); 

a casing having a first wall portion and a second wall portion opposing each other and holding said mirror (e.g. the carriage that holds the mirrors and sensor is considered equivalent to the holding member, which is taught in ¶ [18].  Walls 1a and 1b are opposed to one another, which is seen in figure 4 and ¶ [19].); 

[0018]
In the first embodiment, similarly to the related art, the first to third mirrors 3 to 5 each forming a reflection plate are individually inserted and removed from one side wall 1 a of the carriage 1 in the longitudinal direction, and are detached. However, as a premise, as shown in FIG. 2, each of the first mirror 3, the second mirror 4, and the third mirror 5 itself has a first mirror 3, which is integrated so as to cover each edge. It is held by the frame member 35, the second frame member 45, and the third frame member 55. When each of the first frame member 35, the second frame member 45, and the third frame member 55 is attached to the carriage 1 together with the first to third mirrors 3 to 5, the side wall 1a side Are provided with a first latching piece 36, a second latching piece 46, and a third latching piece 56 which can be elastically deformed.

[0019] Further, as shown in FIG. 1, the one side wall 1 a of the carriage 1 corresponds to the positions of the 1 mirror 3, the 2 mirror 4, and the 3 mirror 5. A 1 opening 30, a 2 opening 40 and a 3 opening 50 are formed which are open to the extent that each (including the first frame member 35, the 2 frame member 45 and the 3 frame member 55) can be inserted in the longitudinal direction of the 1 opening. On the other hand, the inner surface of the other side wall 1 b is opposed to the 1 opening 30, the 2 opening 40, and the 3 opening 50. A 1 concave portion 31, a 2 concave portion 41, and a 3 concave portion 51 which are recessed into the end of each of the first mirror 3, the 2 mirror 4, and the 3 mirror 5 (including the 1 frame member 35, the 2 frame member 45, and the 3 frame member 55) are formed so as to be fittable into each other. 1.

a first adhesive bonding said first wall portion and the one end portion of said mirror (e.g. an adhesive is used to connect a mirror to a frame member in order to be within the carriage for the scanning process, which is taught in ¶ [18] above and [24].); and 

[0024]
Here, by simply providing the first to third hook pieces 36 to 56 on the first to third frame members 45 to 55, respectively, the first to third openings 30 to 50, that is, the carriage 1 On the other hand, the reflector can be easily and detachably fixed, so that it can be said that the reflector is practically excellent. The first to third frame members 45 to 55 and the first to third hook pieces 36 to 56 are not particularly limited in material, but are preferably made of resin. This is because they can be integrally molded and can be manufactured at low cost. Further, as a method of integrating each of the first to third mirrors 3 to 5 and each of the first to third frame members 45 to 55, a method of fixing with an adhesive is preferable. This is because a stable integrated state can be easily obtained, which leads to an improvement in the reliability of the image reading apparatus.

However, Horiguchi fails to specifically teach the features of the first wall portion opposing one end portion of said mirror in a lengthwise direction of said mirror with a gap and the second wall portion opposing the other end portion of said mirror in the lengthwise direction with a gap;
a second adhesive bonding said second wall portion and the other end portion of said mirror, 
wherein said second adhesive has a hardness less than that of said first adhesive.  
However, this is well known in the art as evidenced by Plangger.  Similar to the primary reference, Plangger discloses attaching a reflection surface to a wall using multiple adhesives (same field of endeavor or reasonably pertinent to the problem).    
Plangger teaches the first wall portion opposing one end portion of said mirror in a lengthwise direction of said mirror with a gap and the second wall portion opposing the other end portion of said mirror in the lengthwise direction with a gap (e.g. the mirror is connected with two opposing walls, and a gap exist between the walls and the mirror that is connected between.  This is illustrated in figure 4a and discussed in ¶ [108].  The gap is filled with adhesives at the element 24 seen in figure 4a.);


    PNG
    media_image2.png
    252
    370
    media_image2.png
    Greyscale


[0107] During the rotation about the cylinder axis 11, in particular at high rotational velocities, centrifugal forces F1, F2 act on the rotation mirror, which are oriented radially outward and, in the region of the shorter half of the hollow cylinder 20, which is the upper half in FIG. 4a, have the tendency to drive the rotation mirror 22 away from the free end of the rotation body 20 (F1), or to detach the rotation mirror from the free end of the cylinder wall 30. In the region of the opposing longer half, which is the lower half in FIG. 4a, the centrifugal force F2 acts with an opposite tendency, namely to press the rotation mirror 22 against the free end of the cylinder wall 30.
[0108] Because of this opposing action of the centrifugal forces F1, F2, which act on the rotation mirror 22 and are oriented radially outward, it is advantageous to use multiple different adhesive bonds or adhesives having different properties for the adhesive bond 24 of the rotation mirror 22 on the free end of the cylinder wall 30. In particular, the use of a first, harder adhesive bond or a first, harder adhesive for gluing the rotation mirror 22 on the free end of the cylinder wall 30 advantageously opposes a detachment of the rotation mirror 30 in the region of the shorter (upper) half. The use of a second, more elastic adhesive bond or a second, more elastic adhesive in the region of the second, longer (lower) half has a compensatory and springy effect with respect to the forces F2, which act on this side and press the rotation mirror 22 against the free end of the cylinder wall 30 here. Overall, the stresses in the mirror 22 can be reduced by this measure and the risk of detaching of the mirror 22 can be substantially decreased. It is to be noted here that the hardness or elasticity of an adhesive bond can be influenced not only by the selection of the adhesive, but rather also, for example, by the adhesive gap thickness and the geometric embodiment or size/area extent of the adhesive points.
[0109] The use of two adhesives having different elasticity in this example also has positive effects in regard to the interfering influence of temperature variations of the ambient temperature. Because of the different coefficients of expansion between rotation mirror, which is preferably manufactured from glass, and cylinder wall 30 made of light metal or plastic, stresses arise at extreme temperatures, which disadvantageously influence the flatness of the mirror. These stresses can be absorbed by adhesives of different hardness, so that the mirror has fewer or no stresses.

a second adhesive bonding said second wall portion and the other end portion of said mirror (e.g. the invention discloses having two different adhesives attached to a rotation mirror.  The first adhesive is harder than the second adhesive.  In addition, the adhesives are on different sides of the mirror, which is taught in ¶ [107]-[109] above.  Incorporating this aspect within the primary reference would result in a mirror having two different adhesives on each side.), 

wherein said second adhesive has a hardness less than that of said first adhesive (e.g. the first adhesive is harder than the second adhesive in order to accommodate different temperature changes within the device, which is taught in ¶ [108] and [109] above.).

Therefore, in view of Plangger, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the first wall portion opposing one end portion of said mirror in a lengthwise direction of said mirror with a gap and the second wall portion opposing the other end portion of said mirror in the lengthwise direction with a gap; a second adhesive bonding said second wall portion and the other end portion of said mirror, wherein said second adhesive has a hardness less than that of said first adhesive, incorporated in the device of Horiguchi, in order to have two different adhesive connect the mirror to the device, which allow for absorbing different stresses based on the different adhesive hardness and mitigate the stresses of the mirror (as stated in Plangger ¶ [109]).  

Re claim 2: The teachings of Horiguchi in view of Plangger are applied to independent claim 1 disclosed above. 
Horiguchi teaches an apparatus according to Claim 1, wherein said casingr is made of synthetic resin material (e.g. the carriage is formed form a resin, which is taught in ¶[ [02].).  

[0002]
[Prior art]
Conventionally, an image reading apparatus of this type generally has a box-shaped case having a transparent plate such as a glass on which an original is placed (hereinafter, may be referred to as a “contact glass”) on an upper surface thereof. You. As shown in FIG. 6, a housing (hereinafter, sometimes referred to as a “carriage”) 1 is provided inside the case, which is reciprocated in a direction parallel to the contact glass (in FIG. 6, in the left-right direction) by a driving device. Have been. The carriage 1 is made of aluminum, resin, or the like, or is formed by sheet metal, welding, or the like. Inside the carriage 1, an LED array 2 serving as a light source and a first , A second mirror 4, a third mirror 5, a condenser lens 6, a CCD 7 as an optical sensor, and the like. The light source may be a fluorescent lamp (a rare gas fluorescent lamp, a cold cathode lamp, or the like) in addition to the LED array.



Re claim 3: The teachings of Horiguchi in view of Plangger are applied to independent claim 1 disclosed above.
Horiguchi teaches an apparatus according to Claim 1, wherein said mirror is a first mirror (e.g. as seen in figure 6, the third mirror (5) is considered as the first reflection member, which is taught in ¶ [02] above.), and 
said apparatus further comprises a second mirror provided upstream of said first mirror in an optical path from the original to said image sensor (e.g. as seen in figure 6, the mirrors (3 and 4) are upstream from the first mirror (5) and are both in an optical path from the original to the portion where the sensor reads the reflected light, which is taught in ¶ [02], [13] and [18] above.), 
wherein said first mirror has a reflecting surface with an area smaller than that of said second mirror (e.g. it is seen in the figure that the third mirror has a smaller surface area than the other mirrors that reflect the light from the document to the third mirror, which is seen in figure 6 and explained in ¶ [02] above.).  

Re claim 4: The teachings of Horiguchi in view of Plangger are applied to independent claim 1 disclosed above.
However, Horiguchi fails to specifically teach the features of an apparatus according to Claim 1, wherein said first adhesive and said second adhesive comprise synthetic resin material.  
However, this is well known in the art as evidenced by Plangger.  Similar to the primary reference, Plangger discloses attaching a reflection surface to a wall using multiple adhesives (same field of endeavor or reasonably pertinent to the problem).    
Plangger teaches wherein said first adhesive and said second adhesive comprise synthetic resin material (e.g. a resin material is used to connected the rotation mirror to the walls of the device, which is taught in ¶ [28] and [29].).

[0028] Because of its shaping as a beveled hollow cylinder, the hollow cylinder typically has a cylinder wall of shorter length in the region of its free end in the region of a first half, and a cylinder wall of greater length in the region of a second half opposite to the first half. It is then advantageous if the rotation mirror is fastened in the region of the first shorter half by means of a first adhesive bond, which is harder than a second adhesive bond, to the cylinder wall and is fastened in the region of the second longer half by means of a second adhesive bond, which is more elastic than the first adhesive bond. The hardness or the elasticity of the adhesive bond can be determined in this case by the selection of a corresponding adhesive, for example, a first harder adhesive and a second more elastic adhesive, and/or by the suitable selection of the adhesive gap thickness.

[0029] In this case, adhesives having hardnesses between 15 Shore A and 80 Shore D are typically used. The individual pairing of the adhesives used is directed in each case according to the material properties of the hollow cylinder used and the mirror used, in particular also according to the thermal coefficients of expansion thereof and according to the expected environmental conditions at the usage location, namely an expected temperature range in which the device is to be used, moisture, air pressure, etc. Adhesives based on an epoxy resin have proven to be particularly suitable.

Therefore, in view of Plangger, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein said first adhesive and said second adhesive comprise synthetic resin material, incorporated in the device of Horiguchi, in order to have two different adhesive connect the mirror to the device, which allow for absorbing different stresses based on the different adhesive hardness and mitigate the stresses of the mirror (as stated in Plangger ¶ [109]).  


Re claim 6: The teachings of Horiguchi in view of Plangger are applied to independent claim 1 disclosed above.
However, Horiguchi fails to specifically teach the features of an apparatus according to Claim 1, wherein said first adhesive has a durometer D hardness not less than 20.  
However, this is well known in the art as evidenced by Plangger.  Similar to the primary reference, Plangger discloses attaching a reflection surface to a wall using multiple adhesives (same field of endeavor or reasonably pertinent to the problem).    
Plangger teaches wherein said first adhesive has a durometer D hardness not less than 20 (e.g. the invention discloses selecting adhesives that are between 15 Shore A and 80 Shore D, which includes a Shore D not less than 20.   This is explained in ¶ [29].  ¶ [31] gives an example of a 80 Shore D adhesive being used.).    

[0029] In this case, adhesives having hardnesses between 15 Shore A and 80 Shore D are typically used. The individual pairing of the adhesives used is directed in each case according to the material properties of the hollow cylinder used and the mirror used, in particular also according to the thermal coefficients of expansion thereof and according to the expected environmental conditions at the usage location, namely an expected temperature range in which the device is to be used, moisture, air pressure, etc. Adhesives based on an epoxy resin have proven to be particularly suitable.

[0031] The adhesive bond between rotation mirror and cylinder wall in the first shorter half of the cylinder wall can thus be implemented, for example, by an epoxy adhesive having a hardness of 80 Shore D--(which approximately corresponds to a modulus of elasticity of 3000 N/mm.sup.2, if one uses the non-unique relationship assumed for plastics between Shore hardness and modulus of elasticity similarly for adhesives), and can be implemented in the second longer half of the cylinder wall by an epoxy adhesive having a hardness of 50 Shore A.

Therefore, in view of Plangger, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein said first adhesive has a durometer D hardness not less than 20, incorporated in the device of Horiguchi, in order to have two different adhesive connect the mirror to the device, which allow for absorbing different stresses based on the different adhesive hardness and mitigate the stresses of the mirror (as stated in Plangger ¶ [109]).  

Re claim 7: The teachings of Horiguchi in view of Plangger are applied to independent claim 1 disclosed above.
However, Horiguchi fails to specifically teach the features of an apparatus according to Claim 6, wherein said second adhesive has a durometer D hardness not less than 20 and less than 90.  
However, this is well known in the art as evidenced by Plangger.  Similar to the primary reference, Plangger discloses attaching a reflection surface to a wall using multiple adhesives (same field of endeavor or reasonably pertinent to the problem).    
Plangger teaches wherein said second adhesive has a durometer D hardness not less than 20 and less than 90 (e.g. the invention discloses selecting adhesives that are between 15 Shore A and 80 Shore D, which includes a Shore D not less than 20.   This is explained in ¶ [29] above.).  
Therefore, in view of Plangger, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein said second adhesive has a durometer D hardness not less than 20 and less than 90, incorporated in the device of Horiguchi, in order to have two different adhesive connect the mirror to the device, which allow for absorbing different stresses based on the different adhesive hardness and mitigate the stresses of the mirror (as stated in Plangger ¶ [109]).  

Re claim 8: The teachings of Horiguchi in view of Plangger are applied to independent claim 1 disclosed above.
However, Horiguchi fails to specifically teach the features of an apparatus according to Claim 1, wherein said mirror has edge portions at end portions in the lengthwise direction, and said mirror is provided with a bevel at one of the edge portions that is bonded with said casing by at least said first adhesive, said bevel having a width not less than 1.4 mm.  
However, this is well known in the art as evidenced by Plangger.  Similar to the primary reference, Plangger discloses attaching a reflection surface to a wall using multiple adhesives (same field of endeavor or reasonably pertinent to the problem).    
Plangger teaches wherein said mirror has edge portions at end portions in the lengthwise direction, and said mirror is provided with a bevel at one of the edge portions that is bonded with said casing by at least said first adhesive, said bevel having a width not less than 1.4 mm (e.g. the mirror has a thickness between 1 and 2 mm, which is disclosed in ¶ [38] and [89].  With this thickness and the cutting of the mirror to create a beveled edge with the cylinder wall, this can provide a bevel at the edge portion where the wall meets the mirror, which the bevel is explained in ¶ [20], [21] and [88].  When seeing the cut aspect of the mirror in figures 4A or 5A to appear curved in order to fit within a bevel part of the wall, this edge creates a bevel with the wall, which is described in ¶ [104]-[106].).

[0020] According to one embodiment, the rotation mirror is fastened on the end side on the cylinder wall. In particular, the angle of inclination of the rotation mirror then corresponds to the angle of inclination of the beveled, free end of the cylinder wall in relation to the cylinder axis, wherein this is preferably 45.degree.. If the end face of the cylinder wall also has this angle of inclination, the rotation mirror can simply be laid flatly on the end face and fastened.

[0021] According to another embodiment, the rotation mirror is fastened on the radial inside in the region of the free end of the cylinder wall, wherein the angle of inclination of the rotation mirror also preferably corresponds here to the angle of inclination of the beveled, free end of the cylinder wall, which is preferably 45.degree..


[0038] According to one embodiment, the rotation mirror is manufactured from mirror-coated glass, wherein it preferably has a thickness of 0.5 mm to 3 mm, in particular of 1 mm to 2 mm. Its geometry and hardness are preferably adapted to the system and the forces to be expected, and if necessary also its chemical resistance is adapted in relation to components of the adhesive provided.

[0088] The rotation unit 10 having the rotation mirror 22 has a rotation body, which is implemented as tubular or cylindrical, in the form of a hollow cylinder 20, having a cylinder axis 11 and a cavity 46, which is radially delimited by a tube wall or cylinder wall 30 and in the axial direction by a tube or cylinder bottom 32 (right in FIG. 3a), and by the rotation mirror 22 in the region of a free end of the cylinder wall opposite to the cylinder bottom 32 (left in FIG. 3a). This rotation mirror is fixedly connected to the end faces of the cylinder wall 30 by means of adhesive bond 24. The wall thickness of the hollow cylinder is selected such that it provides the hollow cylinder with a defined stiffness on its free end. The stiffness or wall thickness is adapted in this case to the maximum rotational speed such that the deformations on the free end generated at this rotational speed by centrifugal forces remain delimited in a range in which the specified angle or direction accuracies can be maintained. The tube wall or cylinder wall 30 is beveled on its free end at an angle .alpha. in relation to the cylinder axis 11 such that the end faces of the cylinder wall 30 also have an angle of inclination .alpha., so that the rotation mirror 22 can simply be laid flatly on its end side and fixedly glued. The rotation mirror is designed in its geometry so that--laid exactly on the end-side cylinder wall--it terminates flush with the outer side thereof. The angle of inclination .alpha. of cylinder wall 30 and rotation mirror is typically 45.degree. in relation to the cylinder axis 11.

[0089] The rotation mirror 22 is only fastened on its end side on the cylinder wall 20 or supported thereby; the rotation unit 10 does not have any additional mirror carrier. The rotation mirror 22 is preferably manufactured from glass and only has a low thickness of 0.5 mm to 5 mm, in particular 1 mm to 3 mm.

[0104] In addition the rotation unit 10, differently from the embodiment according to FIGS. 3a, 3b, has an additional safety precaution in the form of an enclosing component 29, to prevent the rotation mirror 22 from flying off during its rotation. The component 29, which encloses an edge region of the outer side and also the end side of the cylinder wall 30 and a peripheral region of the rotation mirror 22 along the circumference in this exemplary embodiment, is used here at the same time as the gap seal 28.

[0105] Due to the beveling at the free end, the cylinder wall is provided with a first half, which is the upper half in FIGS. 3a, 4a, 3b, 4b, in which the cylinder wall 30 has a shorter length viewed from the cylinder bottom 32, and a second half, which is the lower half in FIGS. 3a, 4a, 3b, 4b, in which the cylinder wall has a greater length, wherein the length of the cylinder wall 30 increases from a shortest point to a longest point along the circumference at a constant slope.

[0106] Because of the beveled shape of the cylinder wall 30 having the rotation mirror 22 installed at an angle .alpha., preferably of 45.degree., to the cylinder axis 11, in operation of the surveying device 1, different forces F1, F2 acting in the opposite direction result (cf. FIGS. 3a, 4a), which act on the rotation mirror 22, wherein the strength of these forces increases with the rotational speed of the rotation unit 20.

[0128] It is apparent that although here only rotation bodies implemented as hollow cylinders having spring elements 53 are shown, rotation bodies 22 which are manufactured in the form of light construction structures or in solid construction can also be provided with such spring elements 53, as are described as examples above. The spring elements 53 are then either fastened by adhesive bonds or clamp connections to the beveled end face of the rotation body 22 or to parts thereof (light construction structure) or are however fastened on the outer side of the cylinder wall 30 in the end region.


Therefore, in view of Plangger, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein said mirror has edge portions at end portions in the lengthwise direction, and said mirror is provided with a bevel at one of the edge portions that is bonded with said casing by at least said first adhesive, said bevel having a width not less than 1.4 mm, incorporated in the device of Horiguchi, in order to have a beveled end with the mirror and carriage, which can offer lighter construction of materials for use in the device based on the beveling of the component (as stated in Plangger ¶ [128]).  

Re claim 9: The teachings of Horiguchi in view of Plangger are applied to independent claim 1 disclosed above.
However, Horiguchi fails to specifically teach the features of an apparatus according to Claim 1, wherein said mirror has a linear expansion coefficient which is different from that of said casing.  
However, this is well known in the art as evidenced by Plangger.  Similar to the primary reference, Plangger discloses attaching a reflection surface to a wall using multiple adhesives (same field of endeavor or reasonably pertinent to the problem).    
Plangger teaches wherein said mirror has a linear expansion coefficient which is different from that of said casing (e.g. with being made from different materials, the mirror has a different thermal expansion coefficient than the carriage made from resin or plastic.  The differing resins used to connect the rotation mirror to the walls can take away the stresses on the mirror from the temperature changes that can create expansion of materials, which is taught in ¶ [18].).

[0018] The embodiment of the rotation body as a hollow cylinder and the fastening of the rotation mirror in edge regions along its circumference, without central fastening points or fastening points distributed over a larger surface area in the middle of the mirror surface, greatly reduces the risk of shear forces acting on the mirror and stresses resulting therefrom inside the mirror and having negative effects correspondingly resulting therefrom on the flatness of the mirror. Potentially occurring stress risks, because of different coefficients of thermal expansion of the mirror (in particular made of glass) and of the supporting rotation body (in particular made of aluminum or plastic) are also avoided. Since, in contrast to the prior art, the inner region of the rotation mirror is not glued, this region is free of locally pronounced shear stresses and bending stresses between the adhesive spots and local stress peaks at the adhesive spots, which is advantageous in particular with respect to the deflection of the emission light beam occurring there. The normal stresses which typically form due to thermal deformation are dissipated or absorbed by the gluing at the edge. In addition, the risk of angle errors or fitting errors, which can result in a deviation from the ideal mirror shape and mirror position, is avoided. An influence of mirror-internal stresses on the flatness and reflection direction is consequently also avoided. The risk of shattering or detachment of the mirror at high rotational speeds--often after prior damage due to thermal stresses--is reduced by only fastening it on the periphery.

Therefore, in view of Plangger, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein said mirror has a linear expansion coefficient which is different from that of said casing, incorporated in the device of Horiguchi, in order to have two different adhesive connect the mirror to the device, which allow for absorbing different stresses based on the different adhesive hardness and mitigate the stresses of the mirror (as stated in Plangger ¶ [109]).  

Re claim 10: The teachings of Horiguchi in view of Plangger are applied to independent claim 1 disclosed above.
However, Horiguchi fails to specifically teach the features of an apparatus according to Claim 1, wherein said mirror and said casing are out of contact from each other.  
However, this is well known in the art as evidenced by Plangger.  Similar to the primary reference, Plangger discloses attaching a reflection surface to a wall using multiple adhesives (same field of endeavor or reasonably pertinent to the problem).    
Plangger teaches wherein said mirror and said casing are out of contact from each other (e.g. a gap exists between the rotation mirror and the wall in order to be closed by an adhesive or material, which is taught in ¶ [46]-[48].).

[0046] A gap is typically provided between the rotation mirror and the free end of the cylinder wall. This gap is preferably provided with a gap seal. Penetration of dust and/or dirt and/or moisture can thus be prevented. The gap seal can comprise, for example, a sealing adhesive tape and/or a lacquer and/or a component, which is designed to enclose the edge in particular, i.e., it encloses both an edge of the cylinder wall and also a peripheral region of the rotation mirror. In particular, this edge-enclosing component can also be used as a safety precaution if it is embodied sufficiently stably, provided with a corresponding seal, and is securely fastenable on the cylinder wall.

[0047] Typically, to enable frictionless rotation of the rotation unit in relation to a motor housing for accommodating a motor for the drive of the shaft, a second gap is provided between the cylinder bottom and the motor housing, for which no gap cover is provided. To enable an air exchange between the cavity and the surroundings, according to a further embodiment, a passage opening is provided in the cylinder bottom or laterally. The passage opening is provided with an air-permeable membrane, which is impermeable to dust and moisture, however. A continuous adaptation of the air pressure in the cavity to the air pressure of the surroundings is thus enabled, which is important in the case of air pressure variations and at high rotational velocities, so that the rotation mirror does not bulge.

[0048] If it is not possible or desirable to provide the cylinder bottom with such a membrane-provided passage opening for the pressure equalization for structural reasons, instead of the gap seal, a membrane closure of the gap can also be provided between cylinder wall and rotation mirror. The membrane is attached similarly to the gap seal, but in contrast to the gap seal, it permits air to flow through the gap, while dust, moisture, and dirt are held back by the membrane and are not let into the cavity.

Therefore, in view of Plangger, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein said mirror and said casing are out of contact from each other, incorporated in the device of Horiguchi, in order to have a gap between components, which allow air to flow through air permeable material (as stated in Plangger ¶ [47]).  

Re claim 11: The teachings of Horiguchi in view of Plangger are applied to independent claim 1 disclosed above.
Horiguchi teaches an apparatus according to Claim 1, further comprising an original carriage configured to support the original, and a read unit including said light source, said mirror, said image sensor and said casing, wherein said read unit is movable along said original carriage to scan the original to read image information (e.g. the carriage contains the light source mirrors and the image sensor in order to read a document on a platen.  The carriage is moved parallel to the contact glass in order to scan a whole document and reflect light from the document onto mirrors for reading at a sensor, which is taught in ¶ [02], [13] and [18] above.).  


Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi, as modified by Plangger, as applied to claim 1 above, and further in view of Miyaki (JP Pub 2001-022009 (Pub Date: 1/26/2001)).

Re claim 5: The teachings of Horiguchi in view of Plangger are applied to independent claim 1 disclosed above.
However, Horiguchi fails to specifically teach the features of an apparatus according to Claim 1, wherein said first adhesive and said second adhesive comprise light curing synthetic resin material.  
	However, this is well known in the art as evidenced by Miyaki.  Similar to the primary reference, Miyaki discloses a scanning device used to scan a sheet (same field of endeavor or reasonably pertinent to the problem).    
	Miyaki teaches wherein said first adhesive and said second adhesive comprise light curing synthetic resin material (e.g. the invention discloses using a resin adhesive that can be cured by a light that is used to bond a mirror to a member within the copier, which is taught in ¶ [74], [77] and [78].).

[0074]When a laminated adhesive member using an acrylic resin adhesive, an ultraviolet curable resin adhesive, and an acrylic resin adhesive is used to bond a mirror and a vibration isolation member, there is no deformation at all for a long period of time, and thus, flatness is good.

[0077]As described above, it has been found that by bonding with an acrylic resin adhesive or an ultraviolet curable resin adhesive, shrinkage at the time of curing of an adhesive is eliminated, and planarity of a mirror can be maintained well. In this case, the resolution was good.[0078]Further, by bonding the mirror and the vibration isolating member with the laminated adhesive member, the shrinkage of the adhesive and the environmental dependency are eliminated, and deformation of the mirror due to the adhesive is prevented, and planarity is improved. In addition, the same effect was obtained in a laminated adhesive member in which an acrylic resin adhesive was changed to an ultraviolet curable resin adhesive.

Therefore, in view of Miyaki, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein said first adhesive and said second adhesive comprise light curing synthetic resin material, incorporated in the device of Horiguchi, as modified by Plangger, in order to utilize a light curable resin to connect a mirror to a member, which ensure minimal shrinkage during curing and prevents deformation of the mirror (as stated in Miyaki ¶ [77] and [78]).  

Re claim 12: Horiguchi teaches an image forming apparatus comprising: 
an light source configured to illuminate an original (e.g. the invention discloses using a light source (2) to irradiate light, which is discussed in ¶ [13] above and shown in figure 6.); 
a mirror configured to reflect light reflected by the original (e.g. the plurality of reflectors are considered as equivalent to a mirror that reflects light of the scanned sheet, which is taught in ¶ [13] above.); 
an image sensor configured to read the light reflected by said reflection member (e.g. an image sensor is used to capture the read light reflected from the reflectors in the scanning system, which is taught in ¶ [13] above.); 


a casing having a first wall portion and a second wall portion opposing each other and holding said mirror (e.g. the carriage that holds the mirrors and sensor is considered equivalent to the holding member, which is taught in ¶ [18].  Walls 1a and 1b are opposed to one another, which is seen in figure 4 and ¶ [19].); 

a first adhesive bonding said first wall portion and the one end portion of said mirror (e.g. an adhesive is used to connect a mirror to a frame member in order to be within the carriage for the scanning process, which is taught in ¶ [18] and [24] above.). 

However, Horiguchi fails to specifically teach the features of the first wall portion opposing one end portion of said mirror in a lengthwise direction of said mirror with a gap and the second wall portion opposing the other end portion of said mirror in the lengthwise direction with a gap, 
a second adhesive bonding said second wall portion and the other end portion of said mirror; and 
an image former configured to form an image on a sheet on the basis of image information read by said image sensor, 
wherein said second adhesive has a hardness less than that of said first adhesive.  

However, an aspect of this is well known in the art as evidenced by Plangger.  Similar to the primary reference, Plangger discloses attaching a reflection surface to a wall using multiple adhesives (same field of endeavor or reasonably pertinent to the problem).    
Plangger teaches the first wall portion opposing one end portion of said mirror in a lengthwise direction of said mirror with a gap and the second wall portion opposing the other end portion of said mirror in the lengthwise direction with a gap (e.g. the mirror is connected with two opposing walls, and a gap exist between the walls and the mirror that is connected between.  This is illustrated in figure 4a and discussed in ¶ [108].  The gap is filled with adhesives at the element 24 seen in figure 4a.);

a second adhesive bonding said second wall portion and the other end portion of said mirror (e.g. the invention discloses having two different adhesives attached to a rotation mirror.  The first adhesive is harder than the second adhesive.  In addition, the adhesives are on different sides of the mirror, which is taught in ¶ [107]-[109] above.  Incorporating this aspect within the primary reference would result in a mirror having two different adhesives on each side.), 

wherein said second adhesive has a hardness less than that of said first adhesive (e.g. the first adhesive is harder than the second adhesive in order to accommodate different temperature changes within the device, which is taught in ¶ [108] and [109].).
Therefore, in view of Plangger, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the first wall portion opposing one end portion of said mirror in a lengthwise direction of said mirror with a gap and the second wall portion opposing the other end portion of said mirror in the lengthwise direction with a gap, 
a second adhesive bonding said second wall portion and the other end portion of said mirror; and 
wherein said second adhesive has a hardness less than that of said first adhesive, incorporated in the device of Horiguchi, in order to have two different adhesive connect the mirror to the device, which allow for absorbing different stresses based on the different adhesive hardness and mitigate the stresses of the mirror (as stated in Plangger ¶ [109]).  

However, the combination above fails to specifically teach the features of an image former configured to form an image on a sheet on the basis of image information read by said image sensor,.
However, this is well known in the art as evidenced by Miyaki.  Similar to the primary reference, Miyaki discloses a scanning device used to scan a sheet (same field of endeavor or reasonably pertinent to the problem).    
Miyaki teaches an image former (interpretation: an image forming portion for forming an image on a sheet of recording medium and is equipped with an electrophotographic image formation unit and a fixing unit.  This is taught on page 3.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to form an image on a sheet on the basis of image information read by said image sensor, (e.g. the system teaches scanning a sheet or original, writing this information onto memory and printing this scanned image, which is taught in ¶ [31]-[33].).

[0031] Reading of an original on the original platen glass 11 is performed while moving the exposure unit 14 and the V-mirror unit 15 of the optical system of the image reading apparatus 1, and a document image is read and read into the CCD image sensor 17. As an example, the CCD image sensor 17 has a configuration of about 5000 pixels, a size of 1 pixels is 7 μ m, and a reading unit of 1 pixels on a document is 63.5 μ m.[0032] An analog signal photoelectrically converted by a CCD image sensor 17 is subjected to analog processing in an image processing means 2 and then A / D converted. After performing shading correction, luminance / density conversion, processing, character / dot discrimination, filter / scaling processing, copy γ correction, write density correction, 2 beam control, error diffusion processing, data compression processing, and the like, they are output to an image writing means 3 via an image storage section.[0033] In an image writing means 3, an output light from a semiconductor laser is irradiated on a drum-shaped photoreceptor of an image forming means 4 to form a latent image. In the image forming means 4, processing such as charging, exposure, development, transfer, separation, and cleaning is performed, and an image is transferred onto the recording paper P conveyed from the cassette paper feeding means 5. The recording paper P carrying the image is conveyed by a conveying means 6, fixed by a fixing means 7, and discharged onto a paper discharge tray 81 outside the apparatus by a paper discharge means 8.

Therefore, in view of Miyaki, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of an image former configured to form an image on a sheet on the basis of image information read by said image sensor, incorporated in the device of Horiguchi, as modified by Plangger, in order to have printing function that acquires a high resolution image from an adequately shaped mirror, which aids in printing a high resolution image (as stated in Miyaki ¶ [19] and [20]). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwasaki discloses a light scanning device that uses an adhesive to connect a mirror to a component on the device.
Fujibayashi discloses multiple mirrors to send reflected light to a sensor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672